Supreme Court of Florida
                             ____________

                           No. SC21-1616
                            ____________

 IN RE: AMENDMENTS TO RULES REGULATING THE FLORIDA
                BAR 11-1.3 AND 11-1.4.

                          January 27, 2022

PER CURIAM.

     On its own motion, the Court amends rule 11-1.3

(Requirements and Limitations) and rule 11-1.4 (Certification of

Student) of the Rules Regulating the Florida Bar. We have

jurisdiction. See art. V, § 15, Fla. Const.

     To assist with workload issues, we amend rules 11-1.3(d) and

11-1.4 to authorize either the dean of a law school or that dean’s

designee to certify that a student wishing to participate in the law

school practice program as a certified legal intern is of good

character, competent legal ability, and adequate training.

Correspondingly, rule 11-1.4(b) is amended to allow either the dean

or the dean’s designee to withdraw the certification. However, we

leave in place the requirement in rule 11-1.3(a) that the student
receives “a letter of clearance as to character and fitness from the

Florida Board of Bar Examiners.” As this Court has explained,

“[t]he Board possesses the most experience in conducting

background investigations designed to determine issues of

character and fitness for the practice of law.” In re Amendments to

Rules Regulating the Florida Bar, 214 So. 3d 1232, 1234 (Fla. 2017)

(quoting In re Amendments to Rules Regulating the Florida Bar, 964

So. 2d 690, 692 (2007)).

     Accordingly, we amend the Rules Regulating the Florida Bar

as reflected in the appendix to this opinion. New language is

indicated by underscoring. The amendments shall become effective

immediately upon the issuance of this opinion. Because the

amendments were not published for comment previously, interested

persons shall have seventy-five days from the date of this opinion in

which to file comments with the Court. 1



      1. All comments must be filed with the Court on or before
April 12, 2022, as well as a separate request for oral argument if
the person filing the comment wishes to participate in oral
argument, which may be scheduled in this case. If filed by an
attorney in good standing with The Florida Bar, the comment must
be electronically filed via the Florida Courts E-Filing Portal (Portal)
in accordance with In re Electronic Filing in the Supreme Court of
Florida via the Florida Courts E-Filing Portal, Fla. Admin. Order No.

                                 -2-
     It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ,
COURIEL, and GROSSHANS, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER
THE EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules Regulating the Florida Bar




AOSC13-7 (Feb. 18, 2013). If filed by a nonlawyer or a lawyer not
licensed to practice in Florida, the comment may be, but is not
required to be, filed via the Portal. Any person unable to submit a
comment electronically must mail or hand-deliver the originally
signed comment to the Florida Supreme Court, Office of the Clerk,
500 South Duval Street, Tallahassee, Florida 32399-1927; no
additional copies are required or will be accepted.


                                -3-
                              APPENDIX


Rule 11-1.3.    Requirements and Limitations

     In order to make an appearance pursuant to this chapter, the
law student must:

     (a) – (c) [No Change]

      (d) be certified by the dean, or the dean’s designee, of the
student’s law school as being of good character and competent legal
ability and as being adequately trained to perform as a legal intern
in a law school practice program;

     (e) – (g) [No Change]


Rule 11-1.4.    Certification of Student

     The certification of a student by the law school dean or the
dean’s designee:

     (a) [No Change]

       (b) May be withdrawn by the dean, or the dean’s designee, at
any time by mailing a notice to that effect to the clerk of this court.
It is not necessary that the notice state the cause for withdrawal.

     (c) [No Change]




                                 -4-